Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered November 25, 1991, convicting defendant, after jury trial, of attempted murder in the second degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 6 to 18 years and 2 to 6 years, and to a conditional discharge, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference, defendant’s guilt of the crimes charged was proven beyond a reasonable doubt (People v Malizia, 62 NY2d 755, cert denied 469 US 932).
The record before this Court does not establish ineffective assistance of counsel and as this Court denied leave to appeal from an order of the Supreme Court denying defendant’s motion pursuant to CPL 440.10 to vacate the judgment on the ground of ineffective assistance of counsel, the record in connection with that motion is not properly before this Court (People v Osinoiki, 182 AD2d 781, 782, lv denied 80 NY2d 836). This Court has previously ruled that legislative limit on the right to appeal from an order denying a CPL 440.10 motion, an order intermediate in nature, does not violate either New York State or Federal constitutional principles (People v Thomas, 183 AD2d 457, 458, lv denied 80 NY2d 934). Concur—Ellerin, J. P., Ross, Williams and Tom, JJ.